 Case 8:18-cv-02869-VMC-CPT Document 291 Filed 04/28/21 Page 1 of 2 PageID 4892



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

                                        CLERK’S MINUTES

CASE NO.: 8:18-cv-2869-T-33CPT                             DATE:      April 28, 2021

HONORABLE           VIRGINIA         M.     HERNANDEZ
COVINGTON
THE HURRY FAMILY REVOCABLE TRUST, ET AL.                   PLAINTIFF COUNSEL
                                                           Kenneth George Turkel and James
      Plaintiffs,                                          Cullen Mooney

                                                           DEFENDANT COUNSEL
v.                                                         David Banker
                                                           Harold Holder
CHRISTOPHER FRANKEL

      Defendant
COURT REPORTER: David Collier                              DEPUTY              Tamecika Lee
                                                           CLERK:

TIME: 8:57 AM – 10:40 AM; 10:50 AM – 12:07 PM; 1:04 COURTROOM:                 14B
PM – 2:32 PM; 2:55 PM – 4:31 PM
TOTAL: 6 hours 4 minutes


PROCEEDINGS:        JURY TRIAL (Day 3)

8:57 AM     Court called to order. The Court and the parties discuss a matter concerning a juror
            on the panel.

9:08 AM     Short break.

9:15 AM     Court back in session.

9:18 AM     For the reasons stated on the record, the Court excused juror from service in the
            case.

9:26 AM     Jury enter the courtroom. Cross examination of Mr. Frankel resumes.

10:37 AM    Short break for the jury.

10:40 AM    Short break for the court.
 Case 8:18-cv-02869-VMC-CPT Document 291 Filed 04/28/21 Page 2 of 2 PageID 4893




10:50 AM   Court back in session. Plaintiff’s oral motion for mistrial is DENIED, for the reasons
           stated on the record.

11:08 AM   Jury enter the courtroom.

11:55 AM   Jury excused for lunch.

12:07 PM   Lunch break.

1:04 PM    The Court and counsel review preliminary matters.

1:14 PM    Jury enter the courtroom. Cross examination of Mr. Frankel resumes.

2:32 PM    Short break.

2:55 PM    Court back in session. Jury enter the courtroom. Cross examination of Mr. Frankel
           resumes.

3:04 PM    Redirect examination of Mr. Frankel.

4:19 PM    Jury dismissed for the day.

4:31 PM    Court adjourned. Court will resume at 9:00 a.m. on 4/29/2021.
